DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 4-10, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse (US 4409045) in view of Swoboda et al. (US 20100012712), Houghland et al. (US 9114900) and Franko, Sr. (US 20040211510).
As to claim 21, Busse discloses an apparatus/method for making manufacturing cups (Abstract).  Busse discloses that the apparatus/method comprises of placing an adhesive upon a sealing area SA on at least one of the opposing side edges and bottom edge of the sleeve blank; thereafter moving the sleeve blank to a container forming station; said container forming station comprising a mandrel capable of holding a bottom blank; wrapping the sleeve around the mandrel and sealing it so as to form a cut with a bottom (Fig.  1 below).


 


    PNG
    media_image1.png
    410
    580
    media_image1.png
    Greyscale

Busse teaches that the adhesive can be applied by any suitable conventional means prior to delivering the sleeve blank to the container forming station, but fails to specifically teach or disclose that the adhesive is applied by flexographic or gravure printers.  Swoboda discloses a method/apparatus for making paper cups (Abstract).  Swoboda discloses that it is known and conventional in the art to apply adhesive and ink graphics concurrently on a blank stock with a flexographic printer (paragraph 39).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the flexographic printer of Swoboda in the method/apparatus taught by Busse KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
The above references as combined fail to specifically teach or disclose whether the adhesive printing station is downstream of the ink printing station.  It would have been obvious for one of ordinary skill in the art to place the adhesive printing station downstream of the ink printing station since this would amount to a mere rearrangement of parts In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Furthermore, this amounts to a selection of process steps which is prima facie obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Swoboda (paragraph 53) discloses that it is known to cut a sleeve from the base stock, but the above references as combined fail to specifically teach or disclose the means which is used to cut a sleeve blank from the stock material. Houghland discloses a method of making a paper cup seal (Abstract).  Houghland discloses that it is known and conventional in the art to use a die cutter to cut sleeves from a blank stock in a paper cup manufacturing process (column 1, lines 28-33).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the die cutter of Houghland in the method/apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The apparatus/method of the above references as combined has an adhesive printed on a first inner side of the web/blank in the sealing area SA and ink graphics printed on the opposite outer side of the web/blank by respective printers, but fails to teach or disclose whether said printers are on the same side of the moving web, thus requiring some sort of device to turn the web over, or on opposite sides of the moving web to print the adhesive and ink patterns accordingly.  Franko discloses a single-pass in-line process for manufacturing multi-part articles (Abstract).  Franko discloses that it is known and conventional in the art of web processing to place a turn bar device between adjacent printing stations on the same side of a moving web of a so as to print on opposite sides of said web (paragraph 55; Fig. 5 below).  A person of ordinary skill in the art, upon reading Franko, would have recognized that using a turnbar between adjacent printing stations is one of a finite number of ways known to be useful for printing desired patterns on opposite sides of a web of material.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the turnbar between adjacent printing stations on the same side of the web of Frank in the apparatus/method by the above references as combined because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    468
    853
    media_image2.png
    Greyscale


Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 21.
	As to claims 4 and 5, the apparatus/method of claim 21 is taught as seen above.  The apparatus of the above references as combined would print a graphic on the sleeve and have a container cavity free of adhesive.  
	As to claim 6, the apparatus/method of claim 21 is taught as seen above.  The apparatus of the above references as combined uses flexographic printing.  
	As to claim 7, the apparatus/method of claim 21 is taught as seen above.  The apparatus of the above references as combined uses at least a single printing station for printing an adhesive pattern in register with at least one of the side and the bottom edge of the blank as seen in Fig. 1 of Busse. 
As to claim 8, the apparatus/method of claim 21 is taught as seen above.  The apparatus of the above references as combined prints the adhesive in register with the at least one side edge such that when the sleeve blank is wrapped to form the seam seal, the printed adhesive does not extend beyond the at least side edge into the cavity.
As to claims 9, 23 and 24, the apparatus/method of claim 21 is taught as seen above.  Claims 9, 23 and 24 are rejected for the same reasons as claim 21 above since it recites method and materials worked upon limitations in which the apparatus taught by the prior art would be capable of working upon a webstock with the recited materials applied thereon.  
As to claim 10, the apparatus/method of claim 21 is taught as seen above.  The apparatus of the above references as combined is designed to run continuously as seen in Fig. 1 of Busse and Fig. 5 of Franko above, but fails to specifically teach or disclose that the adhesive printing station is configured such that a rate at which the sleeve blank is wrapped around the bottom blank at the container forming station is not limited by a rate at which the adhesive is printed.  It is the position of the Examiner that scaling/configuring the adhesive printing station to the recited size would have been obvious to one of ordinary skill in the art since this would be an engineering design choice so as to allow the apparatus, and more specifically the container forming station, to run in a continuous manner instead of a stop and go manner.  One of ordinary skill would recognize the wear/maintenance benefits of scaling all of the stations upstream of the container forming apparatus to a size so that said apparatus is not operating in a stop and go manner since the container forming apparatus is likely a more expensive and complicated device to operate and maintain than a flexographic adhesive printing station.  Therefore, one of ordinary skill would scale all of the upstream components to be capable of operating at speed that was equal to or greater than the operating speed of the container forming apparatus so as to allow it to run continuously during a container manufacturing operation.  

Claims 14-18, 22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse (US 4409045) in view of Swoboda et al. (US 20100012712), Houghland et al. (US 9114900), Franko, Sr. (US 20040211510) and Jabar, Jr. et al. (US 20100301254).
Claim 22 is rejected for substantially the same reasons as claim 21 above.  Busse discloses that the blank can be made of paperboard, i.e. “recyclable paper” (column 1, lines 7-15).  The above references as combined fail to specifically teach or disclose whether an aqueous-based barrier coating may be applied to said paperboard.  Jabar discloses a method of making a paperboard material greaseproof by applying an aqueous-based barrier coating (paragraphs 3, 9-11).  Jabar further discloses that said material can be used to make a cup (paragraphs 36-37).  Jabar teaches that by using an aqueous-based barrier coating to greaseproof the material it allows for the avoidance of other fluoro-carbons traditionally used as a greaseproof coating which have a potentially higher environmental liability (paragraph 3).  It would have been obvious to modify the method of the above references as combined to include the aqueous barrier coating of Jabar and would have been motivated to do so because Jabar teaches that the aqueous-based coating allows for the greaseproofing of a paperboard material for use in a cup without the potential environmental liability experienced with traditional fluoro-carbon greaseproof barrier layers.
As to claims 14 and 15, the method of claim 22 is taught as seen above.  The method of the above references as combined would print a graphic on the outside of the sleeve and leave the cavity of the container blank as seen in Swoboda Fig. 3.
	As to claims 16-18 and 20, the method of claim 22 is taught as seen above.  Claims 16-18 and 20 are rejected for the same reasons as claims 6-8 and 10 above.  
As to claims 25-26, the method of claim 22 is taught as seen above.  The method of the above references as combined would use a paperboard which is free of wax-based and polyethylene-based barrier coatings as claimed since it comprises of a paperboard with aqueous based coating of Jabar.  
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Busse (US 4409045), Swoboda et al. (US 20100012712), Houghland et al. (US 9114900), Franko, Sr. (US 20040211510) and Jabar, Jr. et al. (US 20100301254) as applied to claims 14-18, 20 and 25-26 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).
As to claim 19, the method of claim 22 is taught as seen above.  It is the position of the Examiner that using an adhesive that would be 0.2 to 0.7 wt% of the container would have been obvious since this relates to the amount of adhesive used (i.e. thickness) of the adhesive used.  The claimed weight percentage of adhesive in relation to the weight of the container, i.e. the amount/thickness of the adhesive, would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 that none of the prior art teaches or discloses the use of an aqueous-based barrier layer upon the paper blanks as currently claimed.  This argument is not persuasive regarding the apparatus claims since it amounts to a material worked upon limitation that the apparatus of the above references as combined would be capable of working on.  Said argument is not persuasive regarding the method/process claims because, as seen in the rejection above, the method of the above references as combined would use the aqueous-based barrier coating of Jabar to make the paperboard blank of Busse greaseproof.  Applicant is correct in that Busse also teaches a thermoplastic coated paperboard for use in a method/apparatus to make a cup/container, but Jabar also discloses that paperboard may be used as well instead of the thermoplastic covered paperboard.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745